Citation Nr: 0611121	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder including schizophrenia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in March 2001 and 
September 2003.  The issue was remanded both times to cure a 
procedural defect. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is attempting to reopen a claim of entitlement to 
service connection for schizophrenia which was the subject of 
a prior final Board decision in March 1977.  

The Board notes that a recent decision by the Court of 
Appeals for Veterans Claim (the Court) pertains to attempts 
to reopen claims subject to prior final denials.  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court determined that the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The Court also found 
that, in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial 

Due to the failure to provide the veteran with a letter which 
notified the appellant of all the evidence and information 
that is necessary to establish his entitlement to the 
underlying claim of entitlement to service connection for 
schizophrenia, the Board finds that the issue on appeal must 
be remanded to provide the veteran with the required 
information.  

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action to 
comply with Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), to 
include furnishing the veteran with a 
letter informing him of evidence and 
information that is necessary to reopen 
the issue on appeal and also informing 
him of the evidence and information that 
is necessary to establish his entitlement 
to the underlying claim of entitlement to 
service connection for schizophrenia.    

After completion of the above, the case should be returned to 
the Board for appellate review.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




